20-05027-rbk Doc#55 Filed 08/25/20 Entered 08/25/20 10:04:29 Main Document Pg 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

  In re:                                         §                 Chapter 11
  KRISJENN RANCH, LLC                            §
       Debtor                                    §               Case No. 20-50805
                                                 §
  KRISJENN RANCH, LLC and                        §
  KRISJENN RANCH, LLC-SERIES                     §
  UVALDE RANCH, and KRISJENN                     §
  RANCH, LLC-SERIES PIPELINE                     §
  ROW as successors in interest to               §
  BLACKDUCK PROPERTIES, LLC,                     §
       Plaintiffs                                §
  v.                                             §
  DMA PROPERTIES, INC., and                      §
  LONGBRANCH ENERGY, LP,                         §              Adversary No. 20-05027
       Defendants                                §
  DMA PROPERTIES, INC.                           §
       Counter-Plaintiff/Third Party Plaintiff   §
  v.                                             §
  KRISJENN RANCH, LLC,                           §
  KRISJENN RANCH, LLC-SERIES                     §
  UVALDE RANCH, and KRISJENN                     §
  RANCH, LLC-SERIES PIPELINE ROW,                §
  BLACKDUCK PROPERTIES, LLC,                     §
  LARRY WRIGHT, and JOHN TERRILL                 §               Adversary No. 20-05027
       Counter-Defendants/Third-Party Defendants §

                                    NOTICE OF RESET HEARING

         Please take notice that the Court has RESET the hearing before the Honorable
  Ronald B. King, United States Chief Bankruptcy Judge, to consider and act upon the
  following:

      ON:           23 Amended Motion to Quash Third-Party Subpoena and Objections
                    22 Motion to Quash Third-Party Subpoena and Objections
                    28 Motion For Partial Summary Judgment on the Interpretation of DMA's
                    Net-Profits Interest Agreement

      RESET: For 9/22/2020 at 10:00 AM at VIA WEBEX
             (Reset from 8/1/2020)

      LOCATION:               www.ao-courts.webex.com/meet/King




  L & B 24000/0002/L1824380.DOCX/
20-05027-rbk Doc#55 Filed 08/25/20 Entered 08/25/20 10:04:29 Main Document Pg 2 of 3




               No further notice of this hearing will be sent

                                                LANGLEY & BANACK, INC.
                                                745 East Mulberry, Suite 700
                                                San Antonio, Texas 78212
                                                Telephone: (210) 736-6600
                                                Facsimile: (210) 735-6889
                                                Email: nwilson@langleybanack.com

                                                 /s/ Natalie F. Wilson
                                                NATALIE F. WILSON
                                                State Bar No. 24076779

                                                Counsel for Defendants/Third-Party Plaintiffs
                                                DMA Properties, Inc. and Frank Daniel Moore


                                    CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that on August 25, 2020 a true and correct
  copy of the foregoing document was served on the below parties by First Class Mail, email
  and or by electronic notification by the Electronic Case Filing system for the United States
  Bankruptcy Court for the Western District of Texas.

  Charles John Muller, IV
  Muller Smeberg, PLLC
  111 W. Sunset
  San Antonio, TX 78209
  210-695-6685
  Fax : 210-598-7357
  Email: john@muller-smeberg.com

  Ronald J. Smeberg
  The Smeberg Law Firm, PLLC
  2010 W Kings Hwy
  San Antonio, TX 78201-4926
  (210) 695-6684
  Fax : (210) 598-7357
  Email: ron@smeberg.com




  L & B 24000/0002/L1824380.DOCX/
20-05027-rbk Doc#55 Filed 08/25/20 Entered 08/25/20 10:04:29 Main Document Pg 3 of 3




  Michael Black
  BURNS & BLACK PLLC
  750 Rittiman Road
  San Antonio, TX 78209
  210-829-2022
  Fax : 210-829-2021
  Email: mblack@burnsandblack.com

  William P Germany
  Bayne, Snell & Krause
  1250 N.E. Loop 410, Suite 725
  San Antonio, TX 78209
  210-824-3278
  Fax : 210-824-3937
  Email: wgermany@bsklaw.com

                                                   Natalie F. Wilson
                                                   Natalie F. Wilson




  L & B 24000/0002/L1824380.DOCX/
